Citation Nr: 1027533	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

This case was previously before the Board in February 2009 when 
the issue of entitlement to service connection for hepatitis C it 
was remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in February 2009 the Board denied the issues of 
whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for deviated septum, 
status post rhinoplasty, and entitlement to service connection 
for hepatitis B were denied; dismissed the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a neuropsychiatric disorder 
other than posttraumatic stress disorder (PTSD); and remanded the 
issue of entitlement to service connection for PTSD.  
Subsequently, in a RO rating decision dated in April 2010, the 
Veteran was granted service connection for PTSD.  As such, these 
issues are no longer before the Board for appellate review.


FINDING OF FACT

The probative medical opinion shows that the Veteran's current 
hepatitis C is most likely related to intravenous drug use in 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted for that disorder.  38 U.S.C.A. §§ 
105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran seeks entitlement to service connection for hepatitis 
C.  The Veteran contends that his hepatitis C is due to his 
exposure to blood when he was inoculated with a jet injector at 
entrance into active service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

An injury or disease will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol or 
drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal 
Circuit has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service treatment records reveal that he complained 
of, was diagnosed with, and was treated for viral hepatitis in 
February 1972 while in service.  However, the Veteran's service 
treatment records reveal that the Veteran's in service hepatitis 
resolved and upon examination at separation from service, the 
Veteran was not noted to have hepatitis.

In February 2004, the Veteran was diagnosed with hepatitis C 
(secondary to drug abuse in Vietnam) after a blood test and the 
Board notes that the Veteran has been consistently diagnosed with 
hepatitis C since that time.  The Veteran was noted in a June 
2004 VA treatment record to report that he believed that his 
hepatitis C infection was due to jet injection inoculation in 
service.  However, the physician noted that the likely route of 
transmission was from past intravenous (IV) drug abuse.  In 
September 2006 the Veteran was again reported to have hepatitis C 
due to drug abuse while serving in Vietnam.  Subsequent VA 
treatment records reveal that the Veteran has continued to be 
diagnosed with hepatitis C.

During the September 2008 hearing, the Veteran testified that he 
dragged enemy bodies out of the wires in service
  
In June 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) liver examination.  The Veteran reported that he 
was diagnosed with hepatitis B while in service and that he was 
diagnosed in 2004 with hepatitis C.  He stated that he was 
treated at St. Albans Naval Hospital in Queens, New York for 
several months due to his hepatitis.  The Veteran reported that 
he used IV drugs in Vietnam and following his return from Vietnam 
up to 1984.  He also indicated that he had a history of smoking 
and snorting heroin and having sex with prostitutes while in 
Vietnam.  Blood tests revealed that the Veteran was positive for 
hepatitis B core antibody without an antigen and positive for 
hepatitis C antibody as well as hepatitis C viral RNA.  After 
physical examination the Veteran was diagnosed with a hepatitis B 
infection in the past.  The Veteran was noted to not be in a 
carrier state for hepatitis B at the time of the examination.  
The examiner rendered the opinion that the Veteran's hepatitis B 
was more likely than not related to his high risk sexual activity 
in service; however, the examiner noted that hepatitis B was not 
the cause of the Veteran's hepatitic damage.  The Veteran was 
diagnosed with hepatitis C and the examiner rendered the opinion 
that the Veteran's hepatitis C infection was more likely than not 
secondary to his prior intravenous drug use.  The examiner 
continued to state that there was a slight risk associated with 
air gun vaccinations; however this was less likely than not the 
cause of the Veteran's hepatitis C.

The Board finds that entitlement to service connection for 
hepatitis C is not warranted.  The Veteran is currently diagnosed 
with hepatitis C that has caused hepatic damage.  Upon 
examination in June 2009 the Veteran reported that he had a 
history of smoking, snorting, and intravenous heroin use as well 
as having sex with prostitutes while in Vietnam.  The examiner 
rendered the opinion that the Veteran's hepatitis C was more 
likely than not due to the Veteran's intravenous drug use and 
that although there was a slight risk of contracting hepatitis C 
via air gun vaccinations, this was less likely than not the cause 
of the Veteran's hepatitis C.  The VA medical reports also 
indicate that the hepatitis is due to drug abuse in Vietnam.  
During a March 1972 hospitalization, the Veteran was diagnosed as 
having illicit drug use and reported that he was arrested by the 
civilian police in December 1971 for possession.  He reportedly 
mostly used heroin, although he used other drugs as well.  Thus, 
even if any medical opinion found that the Veteran's hepatitis C 
were contracted through drug abuse during service, this disorder, 
by law, would not be deemed as incurred in the line of duty as 
drug use is considered to be willful misconduct.  See 38 C.F.R. 
§§ 3.1(m), 3.301(d).  Although the Veteran has reported risk 
factors such as sex with prostitutes and exposure to blood, the 
examiner found that his hepatitis C was most likely related to 
illicit drug use.  As such, entitlement to service connection for 
hepatitis C is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's, 
VA's respective duties for obtaining evidence, and that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded a VA medical examination in June 2009.

In February 2009 the Board remanded the claim of entitlement to 
service connection for hepatitis C for the Veteran to be afforded 
a VA medical examination.  Pursuant to the Board's remand order, 
the Veteran was afforded a VA medical examination in June 2009.  
The examination was adequate as it was based on a physical 
examination and a review of the relevant history.  As such, the 
Board is satisfied that the RO has complied with the orders of 
the February 2009 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(regarding substantial compliance).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


